                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY PATRICK SHORT,                      :
    Plaintiff,                             :
                                           :
         v.                                :        CIVIL ACTION NO. 19-CV-3020
                                           :
DAVID BYRNE, et al.,                       :
     Defendants.                           :

                                     MEMORANDUM

PAPPERT, J.                                                              AUGUST 14, 2019

         Plaintiff Harvey Patrick Short, a prisoner who had been incarcerated at George

W. Hill Correctional Facility (“GWH”), filed this lawsuit pursuant to 42 U.S.C. § 1983

along with a motion for leave to proceed in forma pauperis.1 For the following reasons,

the Court will grant Short leave to proceed in forma pauperis, dismiss one Defendant

with prejudice for failure to state a claim, dismiss certain other Defendants without

prejudice for failure to state a claim, and permit Short to file an amended complaint if

he is able to cure the defects identified by the Court.

                                               I2

         Short was detained at GWH beginning on May 16, 2019. (ECF No. 2 at 9.) He

alleges that he received a medical screening upon his commitment that was conducted




1 Although at the time Short filed the Complaint he stated he was incarcerated at GWH, he
filed a change of address on August 12, 2019 indicating that he is now housed at SCI
Phoenix. (See ECF No. 6.)

2   The allegations are taken from Short’s Complaint. (See ECF No. 2.)


                                               1
by Defendants Mariel3 and Krester. (Id. at 10.) He told these Defendants he suffered

from dental problems as well as high blood pressure, a seizure disorder, and mental

health disorders, and that took medicine for his disorders. (Id.) He received blood

pressure medicine on that day only. (Id at 10, 11.) He asserts these health care

providers refused or failed to give him his prescribed medicine from the day he was

admitted until June 19, 2019. (Id. at 10.) Short also contends a doctor issued a special

needs permit due to his seizure disorder, instructing that he be housed on the lower tier

of the cell block and in a bottom bunk, but Defendant Mike Moore knowingly and

intentionally refused to honor the instruction. (Id. at 10-11.)

       Short asserts that Defendant Tariff Hall falsely accused him of violating jail

rules, leading to his being placed in solitary confinement. (Id. at 11.) He contends that

Defendant Sergeant Davis denied him due process by not providing a disciplinary

hearing. (Id.) Officer Kenney allegedly denied Short access to the law library because

he was in solitary confinement. (Id. at 11-12.) He asserts that he had a non-frivolous

legal action, as well as his criminal case, pending during this time.4 (Id. at 14.) Mariel



3 Short refers to Defendant Mariel as “Mariel, DOM.” It is unclear from Short’s Complaint
whether “DOM” is Defendant Mariel’s last name or an abbreviation. The Court will refer to
her as “Defendant Mariel.”
       4 During the period Short was in solitary confinement, Short v. Webb, Civil Action

18-4130, was proceeding in this Court. Defendants in that case filed a motion to dismiss
Short’s complaint on January 18, 2019. (ECF No. 14.) On May 7, 2019, Short was directed
to answer the motion. (ECF No. 16.) After Short filed a change of address due to his
incarceration at GWH (ECF No. 17), the Court ordered that he respond to the pending
motion by July 12, 2019. (ECF No. 18.) Short filed his response on June 19, 2019. (ECF
No. 22.) The motion remains pending.
       A review of public records shows that Short was arrested on May 15, 2019 on
charges of possession of controlled substances, giving false information to police, retail theft
and public drunkenness. Commonwealth v. Short, CP-23-CP-3208-2019 (C.C.P. Del. Cty.)
He subsequently entered a guilty plea. During the period he was in solitary confinement he
was represented by appointed counsel in his criminal case.

                                               2
and Krester allegedly denied him dental care and his prescription medicine while he

was in solitary confinement. (Id. at 12.) For three days he was denied toilet paper,

clean sheets, clean clothing and locked down. (Id.)

       Defendants Francis and Oscar, who are prison food service workers, are alleged

to have denied Short adequate serving portions of food. (Id.) Short alleges that

Defendant GEO Group, Inc. has a policy to provide inadequate food portions to force

inmates to buy food from the commissary to satisfy themselves and that it gives

monetary bonuses to Francis and Oscar to save it money on the costs of food. (Id. at 12,

13.) Pursuant to this policy, Francis and Oscar served Short spoiled meat patties.

Finally, Short alleges that he informed Defendant Warden Byrne of the allegedly

unconstitutional conditions, but Byrne refused to respond to his grievance. (Id. at 13.)

                                              II

       The Court grants Short leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action.5 Accordingly, 28

U.S.C. § 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if

it fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint

contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).




5However, as Short is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                               3
Conclusory allegations do not suffice. Id. As Short is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint

to contain “a short a plain statement of the claim showing that the pleader is entitled to

relief.” A district court may sua sponte dismiss a complaint that does not comply with

Rule 8 if “the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86

(2d Cir. 1995) (quotations omitted). This Court has noted that Rule 8 “requires that

pleadings provide enough information to put a defendant on sufficient notice to prepare

their defense and also ensure that the Court is sufficiently informed to determine the

issue.” Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3

(E.D. Pa. Aug. 11, 2017) (quotations omitted).

                                            III

       As noted above, Short brings his claims pursuant to § 1983. “To state a claim

under § 1983, a plaintiff must allege the violation of a right secured by the Constitution

and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988).

                                            A

       Short has sued Warden Byrne on the ground that Short told him of the

conditions under which he is confined but Byrne refused to respond to his grievance.

(ECF No. 2 at 13.) Claims based on the handling of prison grievances fail because

“[p]rison inmates do not have a constitutionally protected right to a grievance process.”



                                             4
Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell

v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the facts

alleged by Short about grievances do not give rise to a plausible basis for a

constitutional claim and will be dismissed with prejudice.

       To the extent that Short has sued Warden Byrne because he is a supervisor of

other Defendants at GWH, that claim also fails. There are “two general ways in which

a supervisor-defendant may be liable for unconstitutional acts undertaken by

subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014),

reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a

supervisor may be liable if he or she “‘with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the]

constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)). “Second, a supervisor may be

personally liable under § 1983 if he or she participated in violating the plaintiff’s rights,

directed others to violate them, or, as the person in charge, had knowledge of and

acquiesced in the subordinate’s unconstitutional conduct.” Id. Short does not allege

that Byrne was personally involved in the acts of others about which he complains.

Short’s allegation that Byrne “knows of these unconstitutional conditions . . . but allows

his subordinates to violate Plaintiff’s constitutional rights” (ECF No. 2 at 13) fails to

comply with Rule 8’s requirement that Short provide enough information to put a

defendant on sufficient notice to prepare a defense and also ensure that the Court is

sufficiently informed to determine the issue. While Short’s allegation against

Defendant Byrne is too vague to satisfy Rule 8 or state a plausible claim, the Court



                                              5
cannot say at this time that Short will never be able to state a plausible claim based on

supervisor liability. Accordingly, although the claims against Byrne will be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), Short will be granted an opportunity to file an

amended complaint to attempt to cure the defects the Court has identified.

                                             B

       GEO Group Inc., a private corporation under contract to provide services at

George W. Hill Correctional Facility, may be liable under § 1983 if that entity’s policies

or customs caused the alleged constitutional violation. See Monell v. Dept. of Social

Servs., 436 U.S. 658, 694 (1978); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575,

583-84 (3d Cir. 2003) (acknowledging that entity contracted to perform medical services

for county jail is state actor for purposes of § 1983); French v. GEO Grp., Inc., Civ. A.

No. 18-4312, 2018 WL 4929859, at *2 (E.D. Pa. Oct. 10, 2018) (“The GEO Group acts

under color of state law by providing services for the George W. Hill Correctional

Facility.”); Regan v. Upper Darby Twp., Civ. A. No. 06-1686, 2009 WL 650384, at *3, n.5

(E.D. Pa. Mar. 11, 2009) (“For purposes of Plaintiff’s § 1983 claims, Defendant GEO

Group, a private company, was acting under the color of state law since it provided

daily functional services for the Delaware County Prison.”).

       To plead a claim against an entity like GEO Group, Inc., a plaintiff must allege

that a policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. Specifically, a plaintiff must: (1) identify a policy or custom that deprived

him of a federally protected right; (2) demonstrate that the defendant, by its deliberate

conduct, acted as the “moving force” behind the alleged deprivation; and (3) establish a

direct causal link between the policy or custom and the plaintiff’s injury. Bd. of the Cty.



                                             6
Comm’rs v. Brown, 520 U.S. 397, 404 (1997). In other words, to satisfy this pleading

standard, the plaintiff must “specify what exactly that custom or policy was.”

McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009). “‘Policy is made when a

decisionmaker possess[ing] final authority to establish municipal policy with respect to

the action issues an official proclamation, policy, or edict.’” Estate of Roman v. City of

Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing

that a given course of conduct, although not specifically endorsed or authorized by law,

is so well-settled and permanent as virtually to constitute law.’” Id. (quoting Bielevicz

v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). A plaintiff may successfully plead that a

custom was the proximate cause of his injuries by alleging that the Defendant “had

knowledge of similar unlawful conduct in the past, failed to take precautions against

future violations, and that its failure, at least in part, led to his injury.” Id. (internal

quotations and alterations omitted). A plaintiff may also state a basis for liability by

“alleging failure-to-supervise, train, or discipline . . . [and alleging facts showing] that

said failure amounts to deliberate indifference to the constitutional rights of those

affected.” Forrest v. Parry, No. 16-4351, 2019 WL 2998601, at *8 (3d Cir. July 10,

2019). “This consists of a showing as to whether (1) municipal policymakers know that

employees will confront a particular situation, (2) the situation involves a difficult

choice or a history of employees mishandling, and (3) the wrong choice by an employee

will frequently cause deprivation of constitutional rights.” Id. Short’s allegation that

GEO Group has a policy to provide inadequate food portions in order to force inmates to

buy food from the commissary to satisfy themselves, and that it gives monetary bonuses



                                               7
to employees like Francis and Oscar to save it money on the costs of food, meets this

standard.

                                             C

       Short’s allegations about Hall consist of one sentence. He has sued Hall because

Hall falsely accused him of violating jail rules, resulting in Short being placed in

solitary confinement. This claim also fails to comply with Rule 8’s requirement that

Short provide enough information to put a defendant on sufficient notice to prepare a

defense and also ensure that the Court is sufficiently informed to determine the issue.

It too, accordingly, will be dismissed without prejudice and with leave granted to Short

to file an amended complaint to more fully set forth his allegations against Hall.

                                             D

       Short’s allegations about Sergeant Davis are equally terse. He claims that Davis

denied him due process because Short was not provided with a disciplinary hearing.

Short fails to allege how Sergeant Davis was responsible for this failure or any other

facts that would put Davis on notice of how he allegedly violated Short’s constitutional

rights. This claim will also be dismissed without prejudice and with leave granted to

file an amended complaint to attempt to satisfy the requirements of Rule 8.

                                             E

       Defendant Kenney allegedly denied Short access to the law library while he was

in solitary confinement. “A prisoner making an access-to-the-courts claim is required to

show that the denial of access caused actual injury.” Jackson v. Whalen, 568 F. App’x

85, 87 (3d Cir. 2014) (per curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). In

other words, a prisoner claiming that he was denied access to the courts, for example



                                             8
because he could not access the law library, must allege an injury traceable to the

conditions of which he complains. Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per

curiam) (affirming dismissal of denial of access claims where plaintiff failed to tie

alleged deficiencies in library to harm in underlying action). In general, an actual

injury occurs when a prisoner demonstrates that a “nonfrivolous” and “arguable” claim

was lost because of the denial of access to the courts. Christopher v. Harbury, 536 U.S.

403, 415 (2002). “[T]he underlying cause of action, . . . is an element that must be

described in the complaint.” Id. Furthermore, the right to access the courts may be

satisfied if the plaintiff has an attorney. Diaz, 532 F. App’x at 63 (citing Bounds v.

Smith, 430 U.S. 817, 831 (1977) and Peterkin v. Jeffes, 855 F.2d 1021, 1042 (3d Cir.

1988)); see also Prater v. City of Phila., 542 F. App’x 135, 137 n.4 (3d Cir. 2013) (per

curiam).

       Short has failed to allege a plausible claim based upon Kenney’s alleged barring

him from access to the law library. While Short claims that he had a pending non-

frivolous civil action, he has not provided any additional information about the nature

of the civil claim or how he has been allegedly harmed. In his pending criminal

proceeding, the public docket shows that he suffered no “injury” from the alleged denial

of access. This Court granted him an extension of time to respond to the motion in his

civil case and he actually did file his response on a timely basis. Because that motion

remains pending, Short did not “lose” an arguable claim. He was also represented by

counsel in his criminal case at the time he was in solitary and makes no allegation that

he lost any arguable claim in that matter. Because this claim is not plausible, it will be

dismissed with prejudice pursuant to § 1915(e)(2)(B)(ii).



                                             9
                                              F

       Short alleges that Mariel and Krester were deliberately indifferent to his serious

medical needs because, from May 16, 2019 to June 19, 2019, they refused or failed to

provide him with his medicine for his seizure disorder, high blood pressure and mental

health disorder, and failed to address his dental issues. A prison official who is

deliberately indifferent to a prisoner’s serious medical needs may be liable under §

1983.6 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is not

deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Id. at 837. “A medical need is serious, . . . if it is one that has

been diagnosed by a physician as requiring treatment or one that is so obvious that a

lay person would easily recognize the necessity for a doctor’s attention.” Monmouth

Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal

quotations omitted). Deliberate indifference is properly alleged “where the prison

official (1) knows of a prisoner’s need for medical treatment but intentionally refuses to

provide it; (2) delays necessary medical treatment based on a non-medical reason; or (3)

prevents a prisoner from receiving needed or recommended medical treatment.” Rouse




6As it appears that Short was a pretrial detainee at the time of the events in question, the
Fourteenth Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d
Cir. 2005). However, the standard under the Eighth Amendment and Fourteenth
Amendment for claims related to a prisoner’s medical needs is essentially the same for
purposes of the analysis. See Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per
curiam); see also Moore v. Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19,
2019) (declining to address whether a new standard applies to claims raised by pretrial
detainees based on issues related to medical care).
                                             10
v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Short’s deliberate indifference allegations

against Mariel and Krester are sufficient to proceed at this time.

                                             G

       Short asserts that Moore, a classification counselor at GWH, failed to follow a

special needs pass allegedly issued by a doctor directing that Short be housed on a

lower tier and a bottom bunk. While, as stated, a prison official who is deliberately

indifferent to a prisoner’s serious medical needs may be liable under § 1983, Short fails

to allege how, if at all, he was injured by Moore’s actions. Accordingly, this claim will

also be dismissed without prejudice and with leave to amend.

                                             H

       To support a plausible claim that prison officials were deliberately indifferent to

an inmate’s dietary needs, a prisoner must allege that the deprivation was objectively,

sufficiently serious and that the prison officials acted with a sufficiently culpable state

of mind. See Farmer, 511 U.S. at 832 (setting for deliberate indifference standard and

holding that “prison officials must ensure that inmates receive adequate food”). Short’s

allegation against Oscar and Francis, namely that they denied him constitutionally

adequate portions of food, is sufficient to allege a deliberate indifference claim and will

proceed at this time.

                                             I

       Finally, to the extent that Short makes generalized allegations about the

conditions of his confinement, for example that he was not provided with cleaning

materials and had to clean his toilet with his hand, he has failed to attribute these




                                             11
allegations to any specific Defendant. Accordingly, these allegations also fail to state a

plausible claim and will be dismissed without prejudice and with leave to amend.

                                            IV

       For the foregoing reasons, the Court will dismiss Short’s claims against Kenney

with prejudice. The Court will dismiss Short’s claims against Warden Byrne, Sergeant

David, Officer Tariff Hall, and Mike Moore without prejudice and Short will be granted

an opportunity to file an amended complaint if he can cure the defects the Court has

identified about the claims against these Defendants. If Short decides not to pursue his

other claims, only the claims against GEO Group, Inc., Mariel, Krester, Francis, and

Oscar will proceed. An appropriate Order follows.

                                          BY THE COURT:



                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                            12
